EXHIBIT 10. (a)

Summary of Compensation Payable to Named Executive Officers

The Board of Directors (“Board”) of Computer Task Group, Incorporated
(“Company”) approved the following base salaries1, equity awards2 and annual
cash incentive (“Incentive”) target awards for the principal executive officer,
principal financial officer and other executive officers who were named in the
Summary Compensation Table of the Company’s Proxy Statement filed with the
Securities and Exchange Commission on April 9, 2008 (together, the “Named
Executive Officers”).

 

Name and principal position

   Salary ($)    Stock
Awards
(# shares)    Option
Awards
(# shares)

James R. Boldt
Chairman, President and Chief Executive Officer

   $ 450,000    35,000    40,000

Brendan M. Harrington
Senior Vice President, Chief Financial Officer

   $ 237,000    4,000    20,000

Filip J.L. Gydé
Senior Vice President and General Manager, CTG Europe

   $ 312,194    4,000    20,000

Michael J. Colson
Senior Vice President, Solutions

   $ 246,000    4,000    20,000

Arthur W. Crumlish
Senior Vice President and General Manager, Strategic Staffing Solutions

   $ 239,000    4,000    20,000

Annual Cash Incentive. Each Named Executive Officer is also generally eligible
to receive an Incentive. The formula for calculating such Incentive provides
that at least eighty percent (80%) of the stipulated plan target (“Threshold”)
must be achieved before any remuneration is awarded for that objective. If the
Threshold is achieved, the executive officer receives fifty percent (50%) of the
designated plan award for that objective. Then, for each additional percentage
point (1%) achieved above the Threshold, up to one hundred percent (100%) of the
plan target (“Objective Goal”), the executive officer receives another two and
one-half percent (2.5%) of the designated plan award for that objective. For
each additional percentage point (1%) achieved above the Objective Goal, the
executive officer receives another five percent (5%) of the designated plan
award for that objective. Each plan prohibits the receipt of amounts in excess
of two hundred percent (200%) of the designated plan award for that objective.

The designated plan award is generally calculated as a percentage of annual base
salary. The following designated plan awards were approved by the Board: (i) for
Mr. Boldt, CEO, one hundred percent (100%) of base salary actually paid,
(ii) for Mr. Harrington, CFO, fifty percent (50%) of base salary actually paid,
(iii) for Mr. Gydé, SVP, forty-five percent (45%) of base salary actually paid,
(iv) for Mr. Colson, SVP, seventy-five percent (75%) of base salary actually
paid, and (v) for Mr. Crumlish, SVP, fifty percent (50%) of base salary actually
paid.

 

1

Salary adjustments became effective April 7th 2008.

2

Equity awards were granted on May 13th 2008.

 

21